Case 2:21-cv-00249-GZS Document 1-1 Filed 08/31/21 Page 1 of 5                    PageID #: 7




 STATE OF MAINE                                                 SUPERIOR COURT
 LINCOLN,SS                                                         CIVIL ACTION
                                                          DOCKET NO.:WISSC-CV-21

 JAMES WRIGHT,of Middleburg,
 County of Clay, State of Florida
                Plaintiff

 VS.

 HOMEAWAY HOLDINGS,
 INC./VRBO, a foreign corporation          COMPLAINT
 with a place of business in Austin,
 County of Travis , State of Texas

 AND


 CARLA ERICKSON-SEWALL &
 PHILIP SEWALL of West Port Island,
 County of Lincoln, State of Maine
              Defendants




 NOW COMES the Plaintiff, by and through him attorneys, and complains against the
 Defendants as follows:

                                            COUNT I


    I. Plaintiff James Wright (hereinafter "Plaintiff') is a resident of Middleburg, County of
 Clay, State of Florida.

    2. Defendant HomeAway Holdings, Inc.! VRBO (hereinafter "VRBO")is a foreign
 corporation doing business in Austin, County of Travis, State of Texas.

     3. Defendants Carla Erickson-Sewall & Philip Sewall (Hereinafter "The Sewalls") are
 residents of West Port Island, County of Lincoln, State of Maine.

     4. On or about September 16, 2018 Plaintiff James Wright was lawfully on the premises at
 certain real property owned and/or occupied by The Sewalls,45 Winslow's Mills Road,
 Waldoboro, Maine and Maintained, managed and provided for use by VRBO.
Case 2:21-cv-00249-GZS Document 1-1 Filed 08/31/21 Page 2 of 5                        PageID #: 8




    5. At said time and place, Defendants owed Plaintiff James Wright the duty to properly
 maintain said property.

     6. As a direct and proximate result ofthe negligence ofthe Defendants' agent, servant or
 employee aforesaid, Plaintiff caught his right toe on lose carpet on the stairs causing him to fall
 backwards over the railing, causing serious injuries to and otherwise greatly injuring the
 plaintiff in mind and body.

     7. Said injuries caused great pain and suffering and mental anguish to Plaintiff requiring
 hospitalization and medical treatment for which Plaintiff is liable financially, have caused him
 loss of enjoyment of life, loss of earnings, and loss of earning capacity, all of which elements of
 damage are of a continuing nature since the injuries are permanent in their effects.

         WHEREFORE,Plaintiff James Wright prays judgment that is reasonable against the
 Defendants VRBO and The Sewalls on this Count I, plus interests and costs. The plaintiff
 further requests that the defendant maintain the premises as required by law, any regulation, code
 or lease.


                                             COUNT II
     8. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 7 and
 incorporates the same herein by reference.

     9. Defendant VRBO owed Plaintiff the duty of exercising reasonable care to provide
 premises which he was invited to use or which he could be reasonably expected to use, that were
 reasonably safe for his use.

    10. Defendant VRBO breached its said duty to provide reasonably safe premises, as a direct
 and proximate result of which Plaintiff James Wright sustained the aforesaid serious injuries.
        WHEREFORE,Plaintiff James Wright praysjudgment that is reasonable against the
 Defendant VRBO this Count II, plus interest and costs. The plaintiff further requests that the
 defendant maintain the premises as required by law, any regulation, code or lease.


                                            COUNT III
     1 1. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 10 and
 incorporates the same herein by reference.

    12. Defendant VRBO owed Plaintiff the duty of warn of dangerous conditions that Defendant
 knew or should have known of, existing on premises reasonably expected to be used by Plaintiff
Case 2:21-cv-00249-GZS Document 1-1 Filed 08/31/21 Page 3 of 5                      PageID #: 9




    13. Defendant VRBO breached its said duty to warn ofthe dangerous condition, as a direct
 and proximate result of which Plaintiff James Wright sustained the aforesaid serious injuries.

     14. Defendant VRBO was further negligent in failing to warn, instruct, label or otherwise
 adequately inform the public of the dangerous and defective nature of the premises.

         WHEREFORE,Plaintiff James Wright prays judgment that is reasonable against the
 Defendant VRBO on they Count III, plus interest and costs. The plaintiff further requests that
 the defendant maintain the premises as required by law, any regulation, code or lease.



                                            COUNT IV
     15. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 14 and
 incorporates the same herein by reference.

     16. Defendant VRBO owed Plaintiff the duty to conduct inspections of the Premises so as to
 discover dangerous conditions and/or any latent defects thereon, and to take appropriate corrective
 measure with respect thereto.

     17. Defendant VRBO breached its duty to Plaintiff by negligently failing to conduct an
 inspection of the Premises, thereby allowing a dangerous and/or latent defect to exist on the
 Premises for a prolonged and unreasonable period of time.

      18. As a direct and proximate result of Defendant's negligence, Plaintiff encountered a
 dangerous and/or latent condition on the Premises, thereby sustaining the aforesaid serious
 injuries.

        WHEREFORE, Plaintiff James Wright prays judgment that is reasonable against the
 Defendant VRBO,in this Count IV, plus interest and costs. The plaintiff further requests that the
 defendant maintain the premises as required by law, any regulation, code or lease.



                                            COUNT V
     19. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 18 and
 incorporates the same herein by reference.

     20. Defendant The Sewalls owed Plaintiff the duty of exercising reasonable care to provide
 premises which he was invited to use or which he could be reasonably expected to use, that were
 reasonably safe for his use.

     21. Defendant The Sewalls breached its said duty to provide reasonably safe premises, as a
 direct and proximate result of which Plaintiff James Wright sustained the aforesaid serious
 injuries.
Case 2:21-cv-00249-GZS Document 1-1 Filed 08/31/21 Page 4 of 5                      PageID #: 10




         WHEREFORE,Plaintiff James Wright prays judgment that is reasonable against the
 Defendant The Sewalls this Count V, plus interest and costs. The plaintiff further requests that
 the defendant maintain the premises as required by law, any regulation, code or lease.



                                            COUNT VI
     22. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 21 and
 incorporates the same herein by reference.

     23. Defendant The Sewalls owed Plaintiff the duty of warn of dangerous conditions that
 Defendant knew or should have known of, existing on premises reasonably expected to be used
 by Plaintiff.

    24. Defendant The Sewalls breached its said duty to warn of the dangerous condition, as a
 direct and proximate result of which PlaintiffJames Wright sustained the aforesaid serious injuries.

    25. Defendant The Sewalls was further negligent in failing to warn, instruct, label or otherwise
 adequately inform the public ofthe dangerous and defective nature ofthe premises.

         WHEREFORE,Plaintiff James Wright praysjudgment that is reasonable against the
 Defendant The Sewalls on they Count VI, plus interest and ccsts. The plaintiff further requests
 that the defendant maintain the premises as required by law, any regulation, code or lease.



                                           COUNT VII
     26. Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 25 and
 incorporates the same herein by reference.

    27. Defendant The Sewalls owed Plaintiff the duty to conduct inspections of the Premises so
 as to discover dangerous conditions and/or any latent defects thereon, and to take appropriate
 corrective measure with respect thereto.

    28. Defendant The Sewalls breached its duty to Plaintiff by negligently failing to conduct an
 inspection of the Premises, thereby allowing a dangerous and/or latent defect to exist on the
 Premises for a prolonged and unreasonable period of time.

    29. As a direct and proximate result of Defendant's negligence, Plaintiff encountered a
 dangerous and/or latent condition on the Premises, thereby sustaining the aforesaid serious
 injuries.
Case 2:21-cv-00249-GZS Document 1-1 Filed 08/31/21 Page 5 of 5                      PageID #: 11




      WHEREFORE, Plaintiff James Wright prays judgment that is reasonable against the
  Defendant Sewall's, in this Count VII, plus interest and costs. The plaintiff further requests that
  the defendant maintain the premises as required by law, any regulation, code or lease.



  DATED at Lewiston, Maine, this 22w' day of July, 2021.




                                               Christian J. Lewis, Esq.
                                               Bar No.: 10034
                                               Attorney for Plaintiff
                                               Hardy Wolf& Downing, PA
                                               PO Box 3065
                                               Lewiston, Maine 04243-3065
                                               207-784-1589
                                               email: clewis@hardywolf.com
